DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an RCE amendment filed on 01/25/2022.
Claims 1-8 and 13-23 are pending for examination.
Allowable Subject Matter
Claims 1-8 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 13:  In view of the limitations the closest prior art including the prior works of the assignee/inventor does not explicitly describe or suggest a surgical instrument/a method of controlling motor velocity in a surgical instrument, comprising: a displacement member movable within the surgical instrument between a proximal position and a distal position; a motor coupled to the displacement member to translate the displacement member between the proximal position and the distal position; a control circuit coupled to the motor; a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member,
a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time; wherein the control circuit is configured to: set predetermined displacement intervals; transmit control signals to the motor, wherein the control signals are configured to translate the displacement member between the proximal position and the distal position over predefined zones, wherein each predefined zone is defined by a predetermined displacement interval of the set predetermined displacement intervals, wherein each control signal corresponds to a command velocity of the motor, and 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846